         Case 1:05-cv-00654-PLF Document 484 Filed 09/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
KATHLEEN BREEN, et al.,                          )
                                                 )
Plaintiffs,                                      )
                                                 )
v.                                               )
                                                 )        Civil Action No. 05-cv-654 (PLF)
ELAINE CHAO, SECRETARY OF                        )
TRANSPORTATION, DEPARTMENT OF                    )
TRANSPORTATION, et al.,                          )
                                                 )
Defendants.                                      )
                                                 )

                                   JOINT STATUS REPORT

        The parties continue to make substantial progress in their negotiations, but need

additional time before they can report anything further to the Court. Therefore, the parties

jointly seek an additional 21 days to and including October 5, 2020 to report to the Court on the

status of the case.



Dated: September 14, 2020                     Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                               /s/ Adam D. Kirschner
                                              ADAM D. KIRSCHNER (IL Bar # 6286601)
                                              MARTIN M. TOMLINSON (SC Bar No. 76014)
                                              Senior Trial Counsel
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              20 Massachusetts Avenue, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 353-9265
                                              Fax: (202) 616-8470

                                                 1
Case 1:05-cv-00654-PLF Document 484 Filed 09/14/20 Page 2 of 2




                            Adam.Kirschner@usdoj.gov

                            Attorneys for Defendants

                           /s/ Joseph M. Sellers
                           Joseph M. Sellers, Bar No. 318410
                           Shaylyn Cochran, Bar No. 1012977
                           Brian Corman, Bar No. 1008635
                           COHEN MILSTEIN SELLERS
                           & TOLL PLLC
                           1100 New York Avenue, N.W.
                           Suite 500, East Tower
                           Washington, DC 20005
                           Telephone: (202) 408-4600
                           Facsimile: (202) 408-4699
                           jsellers@cohenmilstein.com


                            /s/ Gary M. Gilbert
                            Gary M. Gilbert, Bar No. 15808
                            Linda A. Kincaid, Bar No. 416936
                            Michal Shinnar, Bar No. MD0033
                            Shannon C. Leary, Bar No.
                            MD18396
                            GILBERT EMPLOYMENT
                            LAW, P.C.
                            1100 Wayne Avenue, Suite 900
                            Silver Spring, MD 20910
                            Telephone: (301) 608-0880
                            Facsimile: (301) 608-0881
                            gary@ggilbertlaw.com


                            Attorneys for Plaintiffs




                               2
